Citation Nr: 0948395	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-36 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1998 to September 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for bilateral hearing loss.  In June 2006, the 
Veteran requested the jurisdiction of her claims be 
transferred from the Anchorage, Alaska RO to the Pittsburgh, 
Pennsylvania RO.  In August 2008, the Veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  

In December 2008, the Board remanded this issue to the 
Appeals Management Center for further evidentiary 
development.  In the December 2008 introduction, the Board 
referred the Veteran's request to reopen a claim for service 
connection for tinnitus to the RO, for appropriate action.  
It is unclear whether action may have been taken on this 
issue; thus, the Board is again referring this matter for 
appropriate action.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
bilateral hearing loss for VA disability purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in January 2009 that fully 
addressed the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  The Board also notes that in the January 2009 
letter and in prior correspondence, the RO advised the 
Veteran as to how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, she 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the Veteran.

The Board notes that the Veteran was scheduled for a VA 
examination to determine the nature and etiology of her 
bilateral hearing loss.  Pursuant to 38 C.F.R. § 3.159(c)(4), 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  As explained 
below, however, the Veteran cancelled the first scheduled VA 
examination, and did not report for the rescheduled VA 
examination appointment.  Because there has been no further 
response from the Veteran and no showing of good cause, 
another VA examination need not be rescheduled.  38 C.F.R. 
§ 3.655.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of her claim.  She has not cited 
any treatment records to be obtained in conjunction with her 
bilateral hearing loss claim.  With regard to a VA 
examination, the record reflects she underwent a VA 
audiological examination in February 2006. The Board 
acknowledges that the February 2006 VA examination did not 
include a review of the Veteran's STRs or claims folder, but 
did include a history obtained from the Veteran, and 
examination findings were reported, along with diagnoses, 
which were supported in the record.  Without review of the 
claims folder or providing an opinion with rationale 
regarding etiology, the examination report is not adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 310-11 (2007).  However, the Board notes that the 
Veteran failed to report for a subsequently scheduled VA 
examination in 2009 that was intended to include a review of 
her claims folder, as well as an opinion with rationale.  
Thus, although the VA examination in 2006 may not have been 
adequate, by failing to report for the VA examination in 
2009, the Veteran has frustrated VA's efforts to obtain an 
adequate examination.  The Board concludes that all 
obtainable evidence identified by the Veteran relative to her 
claim has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

The law also provides that, where a veteran served ninety 
days or more of active military service, certain enumerated 
disorders, to include sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).

The Veteran essentially contends that her current bilateral 
hearing loss had an onset during service.  She claims that in 
service she had significant threshold shifts on May 9, 2002, 
July 7, 2003, and May 2, 2005, and was found to be "not 
qualified" to perform her duties as an air traffic 
controller due to hearing loss.  

Service records do show that the Veteran was an air traffic 
controller in service.  

On VA examination in February 2006, the Veteran reported 
being told that she failed the last few hearing tests in 
service.  She indicated she worked as an air traffic 
controller and used an earphone which she alternated between 
her ears.  She claimed the airfield was very noise and she 
often increased the volume on her headset in order to hear.  
She denied occupational or recreational noise exposure.  Pure 
tone results were 0, 5, 5, 0 and 0 decibels in the right ear 
at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, for a 
right ear average of 3 decibels.  Left ear pure tone results 
were 0, 5, 5, 5 and 0 decibels at 5000, 1000, 2000, 3000 and 
4000 Hertz, respectively, for a left ear average of 4 
decibels.  Speech recognition scores were 100 percent 
bilaterally.  Audiological testing showed pure tone 
thresholds were within normal limits with excellent speech 
discrimination scores in both ears.  The Board notes this 
audiological examination did not show that the Veteran had 
bilateral hearing loss disability pursuant to VA standards.  
38 C.F.R. § 3.385.  

During the Veteran's Travel Board hearing in August 2008, she 
testified that her hearing loss has increased significantly 
in severity since the February 2006 VA examination.  Given 
her military occupational specialty as an air traffic 
controller, and affording her the benefit of the doubt, the 
Board remanded this issue in December 2008 in order to afford 
the Veteran a new VA examination to determine the nature and 
etiology of her claimed hearing loss.  In the remand, the 
Board advised the Veteran that the conduct of the efforts as 
directed in the remand, as well as any other development 
deemed necessary, was needed for a comprehensive and correct 
adjudication of her claim, and that cooperation with VA's 
efforts to develop her claim, including reporting for any 
scheduled VA examination, was both critical and appreciated.  
She was also advised that failure to report for any scheduled 
examination might result in the denial of a claim.  See 38 
C.F.R. § 3.655.

In a letter dated in January 2009, the Veteran was advised by 
the Huntington RO that it was working on her appeal and that 
it was her responsibility to report for any scheduled 
examination and that the consequences for failure to report 
for a VA examination without good cause or failure to 
cooperate in the development of her claim might result in a 
denial of her claim.  She was also advised that the VA 
medical facility nearest her had been asked to schedule her 
for an examination.  

A print out in the file from the Erie VAMC (VA Medical 
Center) shows that the Veteran cancelled her first scheduled 
VA examination appointment on January 15, 2009, and did not 
report for the VA examination rescheduled on January 30, 
2009.  

The record reflects that despite the Veteran's contentions, a 
review of her STRs and the post-service records shows no 
competent evidence of any hearing loss disability in either 
the right or left ear, as prescribed by VA standards.  38 
C.F.R. § 3.385.  


The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Although she reported that her 
bilateral hearing loss had increased significantly in 
severity since the 2006 VA examination, the Board notes that 
her failure to report for the rescheduled VA examination in 
January 2009, without any showing of good cause as to why a 
new VA examination should be scheduled, mandates that her 
claim be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  

Full consideration has been given to the Veteran's own 
assertions that she has hearing loss which is related to 
service; however, she is a layperson, and as such she has no 
competence to render a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the Board finds no basis for concluding that a lay person 
would be capable of discerning what disorder her hearing loss 
represented, in the absence of specialized training, which 
the Veteran in this case has not established.

As the Veteran does not have bilateral hearing loss 
disability, as defined by regulation, service connection 
cannot be granted for that claimed disability.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


